Name: 2010/740/EU: Decision of the European Parliament and of the Council of 24Ã November 2010 on the mobilisation of the European Globalisation Adjustment Fund in accordance with point 28 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2009/024 NL/Noord Holland and Zuid Holland Division 58 from the Netherlands)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic policy;  employment;  Europe;  EU finance;  management
 Date Published: 2010-12-04

 4.12.2010 EN Official Journal of the European Union L 318/37 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 24 November 2010 on the mobilisation of the European Globalisation Adjustment Fund in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2009/024 NL/Noord Holland and Zuid Holland Division 58 from the Netherlands) (2010/740/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 establishing the European Globalisation Adjustment Fund (2), and in particular Article 12(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) was established to provide additional support for workers made redundant as a result of major structural changes in world trade patterns due to globalisation and to assist them with their reintegration into the labour market. (2) The scope of the EGF was broadened for applications submitted from 1 May 2009 to include support for workers made redundant as a direct result of the global financial and economic crisis. (3) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. (4) The Netherlands submitted an application on 30 December 2009 to mobilise the EGF, in respect of redundancies in eight enterprises operating in NACE Revision 2 Division 58 (publishing activities) in the two contiguous NUTS II regions Noord Holland (NL32) and Zuid Holland (NL33) and supplemented it with additional information up to 31 May 2010. This application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. The Commission, therefore, proposes to mobilise an amount of EUR 2 326 459. (5) The EGF should, therefore, be mobilised in order to provide a financial contribution for the application submitted by the Netherlands, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2010, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 2 326 459 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 24 November 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.